Citation Nr: 9929108	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-28 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with myofascitis and disc strain at L5-S1, currently 
evaluated as 40% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1960 to December 
1963, and inactive duty training in August and September 
1973.  This appeal arises from a June 1997 rating action 
which denied a rating in excess of 40% for the veteran's 
lumbosacral strain with myofascitis and disc strain at L5-S1.


REMAND

In written argument dated in May 1999, the veteran's 
representative requested that this case be remanded to the RO 
for a new VA examination, in view of the April 1997 VA 
examination's deficiency in failing to assess the degree of 
the veteran's functional loss stemming from his back 
disability due to pain, weakened movement, excess 
fatigability, and incoordination, particularly in the work-
place, as mandated by the U.S. Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 
8 Vet. App. 202 (1995), and the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1999).  The Board concurs, and this case is 
thus REMANDED to the RO for the following action:

1. The RO should contact the veteran and 
request him to furnish the names and 
addresses of, as well as dates of 
treatment by, any and all providers of 
medical treatment and evaluation for 
his low back disability from March 
1998 to the present time.  He should 
be requested to sign and submit 
appropriate forms authorizing release 
to the VA of any records from non-VA 
medical providers.  Thereafter, the RO 
should obtain and associate copies of 
any such medical records with the 
claims folder.

2. After any such abovementioned 
pertinent medical records have been 
obtained, the veteran should be 
afforded special VA orthopedic and 
neurological examinations to determine 
the degree of severity of his service-
connected lumbosacral strain with 
myofascitis and disc strain at L5-S1.  
The claims folder and a copy of this 
Remand Order must be made available to 
each examiner prior to each 
examination so that he may review the 
veteran's medical and employment 
history.  All clinical findings 
pertaining to the lumbosacral spine 
should be reported in detail.  Such 
tests as the examiners deem necessary, 
including X-rays, should be performed.  
The orthopedic examiner should (a) 
conduct range of motion studies of the 
low back and specify the range in 
degrees, and (b) comment as to whether 
or not there is ankylosis of the 
lumbar spine, and if so, whether it is 
favorable or unfavorable.  The 
neurological examiner should comment 
as to whether the veteran's 
intervertebral disc syndrome is severe 
(characterized by recurring attacks, 
with intermittent relief) or 
pronounced (with persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc, with little 
intermittent relief).  Each examiner 
should review the veteran's medical 
and employment history, and comment on 
the effects of the veteran's back 
disability upon his ordinary activity 
and on how it impairs him 
functionally, particularly in the 
work-place, specifically addressing 
the matter of the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, or 
incoordination, as contemplated by 
DeLuca and the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The clinical 
findings and reasons upon which the 
comments are based should be clearly 
set forth.

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed, 
including the provision of all 
requested medical comments.

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and his representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


